DETAILED ACTION
Claims 21-40 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randal Whitehead (Reg. No. 61071) on June 17, 2022.
The application has been amended as follows: 

21. 	(Currently Amended)  A computer-implemented method for protecting user privacy in an online advertising environment, the method comprising:
splitting encrypted user behavior profile data into a first portion of the encrypted user behavior profile data and a second portion of the encrypted user behavior profile data; 
transmitting the second portion of the encrypted user behavior profile data to a client device and deleting the second portion of the encrypted user behavior profile data subsequent to transmitting the second portion;
receiving the second portion of the encrypted user behavior profile data from the client device; 



combining the first portion of the encrypted user behavior profile data and the received second portion of the encrypted user behavior profile data;
regenerating the profile of user behavioral data based on decrypting the encrypted user behavior profile data; and
transmitting, over a network, to one or more user devices, targeted advertising based on the profile of user behavioral data.

22. 	(Currently Amended) The computer-implemented method of claim 21, wherein the encrypted user behavior profile data comprises a profile of user behavioral data associated with the user generated from behavioral data related to the user[[;]].

23. 	(Currently Amended)  The computer-implemented method of claim 21, further comprising:


decrypting the received second portion of the encrypted user behavior profile data; 
decrypting the first portion of the encrypted user behavior profile data; and
determining a target audience for advertising content


24. 	(Previously Presented)  The computer-implemented method of claim 22, further comprising:
updating the profile of user behavioral data based on the user’s responsiveness to the targeted advertising.

25. 	(Previously Presented)  The computer-implemented method of claim 21, further comprising:
storing a decryption key for decrypting the second portion of encrypted user behavior profile data.

26. 	(Previously Presented)  The computer-implemented method of claim 22, wherein the behavioral data related to user includes data generated by one or more of: interacting with physical beacons, viewing content via a set-top box, podcast-capable device, or internet-based broadcast, interacting with a web browser, mobile application, or tablet application, driving or riding a network-connected vehicle, purchasing goods or services via electronic payment methods, credit cards, or mobile devices, traveling in an area with a video surveillance system capable of facial recognition, or carrying a mobile device that broadcasts user specific details or device specific details.

27. 	(Previously Presented)  The computer-implemented method of claim 26, wherein the profile of user behavioral data includes an interest score.

28. 	(Previously Presented)  The computer-implemented method of claim 27, wherein the interest score is used to provide targeted advertising.

29. 	(Previously Presented)  The computer-implemented method of claim 21,  wherein the second portion of the encrypted user behavior profile data is required for decrypting the first portion of the encrypted user behavior profile data.

30. 	(Previously Presented)  The computer-implemented method of claim 22, further comprising:
 updating the profile of user behavioral data associated with a user;
encrypting the updated profile of user behavioral data to produce encrypted updated user behavioral profile data and generating an updated decryption key for decrypting the encrypted updated user behavioral profile data;
transmitting a portion of the encrypted updated user behavioral profile data to the client device, and deleting the portion of the encrypted updated user behavioral profile data;
receiving the portion of the encrypted updated user behavioral profile data from the client device; and 
providing targeted advertising based in part on decrypting the updated encrypted user behavior profile data.
	
31. 	(Currently Amended)  A system for protecting user privacy in an online advertising environment, the system comprising:
a data storage device storing instructions; and
a processor configured to execute the instructions to perform a method comprising:
splitting encrypted user behavior profile data into a first portion of the encrypted user behavior profile data and a second portion of the encrypted user behavior profile data;
transmitting the second portion of the encrypted user behavior profile data to a client device and deleting the second portion of the encrypted user behavior profile data subsequent to transmitting the second portion;
receiving the second portion of the encrypted user behavior profile data from the client device; 



combining the first portion of the encrypted user behavior profile data and the received second portion of the encrypted user behavior profile data;
regenerating the profile of user behavioral data based on decrypting the encrypted user behavior profile data; and
transmitting, over a network, to one or more user devices, targeted advertising based on the profile of user behavioral data.

32. 	(Previously Presented)  The system of claim 31, wherein the encrypted user behavior profile data comprises a profile of user behavioral data associated with the user generated from behavioral data related to the user.
		
33. 	(Currently Amended)  The system of claim 31, wherein the method further comprises:


decrypting the received second portion of the encrypted user behavior profile data; 
decrypting the first portion of the encrypted user behavior profile data; and
determining a target audience for advertising content


34. 	(Previously Presented)  The system of claim 32, wherein the method further comprises:
updating the profile of user behavioral data based on the user’s responsiveness to the targeted advertising.

35. 	(Previously Presented)  The system of claim 31, wherein the method further comprises:
storing a decryption key for decrypting the second portion of encrypted user behavior profile data.

36. 	(Previously Presented)  The system of claim 32, wherein the behavioral data related to user includes data generated by one or more of: interacting with physical beacons, viewing content via a set-top box, podcast-capable device, or internet-based broadcast, interacting with a web browser, mobile application, or tablet application, driving or riding a network-connected vehicle, purchasing goods or services via electronic payment methods, credit cards, or mobile devices, traveling in an area with a video surveillance system capable of facial recognition, or carrying a mobile device that broadcasts user specific details or device specific details.

37. 	(Previously Presented)  The system of claim 36, wherein the profile of user behavioral data includes an interest score.

38. 	(Previously Presented)  The system of claim 37, wherein the interest score is used to provide targeted advertising.

39. 	(Previously Presented)  The system of claim 31, wherein the second portion of the encrypted user behavior profile data is required for decrypting the first portion of the encrypted user behavior profile data.

40. 	(Previously Presented)  The system of claim 32, wherein the method further comprises:
updating the profile of user behavioral data associated with a user;
encrypting the updated profile of user behavioral data to produce encrypted updated user behavioral profile data and generating an updated decryption key for decrypting the encrypted updated user behavioral profile data;
transmitting a portion of the encrypted updated user behavioral profile data to the client device, and deleting the portion of the encrypted updated user behavioral profile data;
receiving the portion of the encrypted updated user behavioral profile data from the client device; and 
providing targeted advertising based in part on decrypting the updated encrypted user behavior profile data.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “splitting encrypted user behavior profile data into a first portion of the encrypted user behavior profile data and a second portion of the encrypted user behavior profile data; transmitting the second portion of the encrypted user behavior profile data to a client device and deleting the second portion of the encrypted user behavior profile data subsequent to transmitting the second portion; receiving the second portion of the encrypted user behavior profile data from the client device; combining the first portion of the encrypted user behavior profile data and the received second portion of the encrypted user behavior profile data; regenerating the profile of user behavioral data based on decrypting the encrypted user behavior profile data; and transmitting, over a network, to one or more user devices, targeted advertising based on the profile of user behavioral data". 
The following is considered to be the closest prior art of record:
Lillibridge (US 7975150) – teaches generating user behavior data and using that behavior data to provide targeted advertising.
Bilenko (US 2011/0295687) – teaches transmitting a user profile from a client device to an advertising platform and later receiving an updated user profile that can later be used by the advertising platform to provide updated targeted advertising.
Allison (US 2011/0082824) – teaches using a first communication session, closing that first communication session, and continuing communications over a second communications session.
Hosea (US 8108245) – teaches updating a user profile by combining the previous user profile with URL requests.
De Bonet (US 2012/0042337) – teaches using a user’s past listening history and profile to play related ads.
Chang (US 2013/0080362) – teaches splitting a user profile across the user device and a server independent of the user device.
Ching (US 2014/0012806) – teaches determining if two devices are associated with a single user and merging those profiles into a single user profile or splitting the profile into multiple distinct user profiles.
Jia (US 2004/0181683) – teaches generating user profiles to provide targeted advertising.
However, the concept of providing targeting advertising based on a user profile that was split, transmitted to a client device, and later regenerated as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 21-40 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498